Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: It is unclear if the 4% or more of honey in Claim 3 is the same 4% or more of solids in Claim 1 or if it is a separate 4%/96% solution. From the disclosure, it appears that the 4% of solids is honey and, therefore, it is interpreted that the 4% or more of honey in Claim 3 is just further defining the type of 4% solids of Claim 1.
Claim 4: is the 4% sugar in addition to the 4% solids of Claim 1 or further defining the solids of Claim 1? It is interpreted that Claim 4 is defining the 4% solids of Claim 1 as sugar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers (US Pub. No. 2003/0035856) and further in view of Tyler et al. (US Pub. No. 20030110951).
	Claims 1-12: Vickers teaches a method of treating an ethanolic spirit (abstract) comprising adding an aging enhancer to the spirit, allowing a precipitate to form, and then removing the precipitate (abstract). The length of time that the aging enhancer remains in contact with the distillate depends on the type and concentration of the spirit and the composition of the aging enhancer among other parameters [0012]. The aging enhancers are added to the ethanolic spirit at about 70% alcohol [0023], which is understood to be the approximately 50% claimed. The aging enhancers include honey and maple syrup [0022]. The solution is mixed [0023, 0025] which increases the reaction speed. A precipitate forms over a period of 30-69 days [0025] and may be removed by centrifugal separation or filtration [0026]. After the initial aging step, additional aging is preferred to further improve the taste and smell of the spirit [0027]. The honey is taught in Vickers as being added in a pure form. However, making the honey into a solution with the proper calculated percentage prior to adding into the ethanol would have been obvious in order to make the pouring and dosing easier as adding pure honey leaves residue and makes delivering the material difficult. 
The amount of aging enhancer added is relative to the ethanol concentration [0021-0022]. The aging enhancer binds or reacts with impurities or fusel oils in the ethanol and precipitates with those compounds. When the precipitate is removed, so are those compounds that contribute to the negative smell and flavor of the spirit. The amount of aging enhancer, i.e. honey, is clearly a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Adding the aging enhancer in two separate steps, i.e. a first step of adding at 4%, mixing, and then another step of adding at 0.5%, does not materially effect the method of separating. Vickers teaches a single step of adding the aging enhancer, however they do say that the aging enhancers can be added in any manner, order, or portion of the spirit so as long as the proper amount is added and sufficient time for precipitation allowed for separation of the undesirable components [0023-0024]. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).
Vickers does not teach adding an extract.
Tyler et al. teach that alcohol can be matured by contacting the alcohol with sugar or an extract [0018, 0031] and can also be flavored with extracts [0024].
One of ordinary skill in the art would have found it obvious to include an extract with Vickers aging enhancers in order to tailor the taste of the final alcohol product as is taught by Tyler et al. and as is well-known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778